Exhibit 10.2

MEMORIAL PRODUCTION PARTNERS GP LLC

CHANGE OF CONTROL AGREEMENT

 

                          [●], 2016

[Name]

[Address]

[City][State][Zip]

 

Dear [●]:

 

Memorial Production Partners GP LLC (the “Company”), the general partner of
Memorial Production Partners LP (the “Partnership”), considers it essential to
the best interests of the Partnership’s unitholders to attract top executives
and to foster the continuous employment of key management personnel. In this
regard, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a change of control may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the
Partnership and its unitholders.

 

The Board has determined that appropriate steps should be taken to ensure the
continuity of management and to foster objectivity in the face of uncertainty
arising from the possibility of a change of control of the Company, although no
such change is now contemplated. In order to induce you to remain in the employ
of the Company and in consideration of your continued services to the Company,
the Company agrees that effective as of [●], 2016, you shall be eligible to
receive the severance benefits from the Company set forth in this letter
agreement (“Agreement”) in the event you “Separate from Service” with the
Company and all related entities (collectively, the “Company Group”) subsequent
to a “Change of Control” of the Company (as such terms are defined in Section 2
hereof) under the circumstances described below. This Agreement supersedes and
replaces prior agreements and/or policies related to severance benefits payable
to you following a Change of Control of the Company, as specified in Section 10
of this Agreement.

 

1. Term of Agreement. This Agreement shall be effective as of the date hereof
and shall continue in effect until the earlier of (i) your Separation from
Service other than on account of a Qualifying Termination; (ii) the Company's
satisfaction of all of its obligations under this Agreement; or (iii) the
execution of a written agreement between the Company and you terminating this
Agreement.

2. Definitions. As used in this Agreement:

(a)“Annual Compensation” means the total of:

(i)one year of base salary, at the highest base salary rate that you were paid
by the Company in the 12-month period prior to the date of your Separation from
Service (the “Look-Back Period”); and

(ii)100% of the greatest target annual bonus target for which you were eligible
within the Look-Back Period.

 

--------------------------------------------------------------------------------

 

(b)“Cause” means (i) your commission of, conviction for, plea of guilty or nolo
contendere to a felony or a crime involving moral turpitude; (ii) engaging in
conduct that constitutes fraud, gross negligence or willful misconduct that
results or would reasonably be expected to result in material harm to the
Partnership or its affiliates or their respective businesses or reputations;
(iii) breach of any material terms of your employment, including any of the
Company’s policies or code of conduct; or (iv) willful and continued failure to
substantially perform your duties for the Company which such failure is not
remedied within ten business (10) days after written demand by the Board for
substantial performance is actually received by you which specifically
identifies the nature of such failure. 

(c)“Change of Control” has the meaning ascribed to such term in the Long Term
Incentive Plan; provided, that such Change of Control shall be deemed not to
have occurred if the Partnership acquires the Company.

(d)“Code” means the Internal Revenue Code of 1986, as amended.

(e)“Company” means Memorial Production Partners GP LLC, and any successor as
provided in Section 7 hereof.

(f)“Disability” means that, at the time you Separate from Service, you have been
unable to perform the duties of your position for a period of 180 consecutive
days as the result of your incapacity due to physical or mental illness.

(g)“Good Reason” means the occurrence of one of the following without your
express written consent (i) a material reduction of your duties, position or
responsibilities, or your removal from such position and responsibilities,
unless you are offered a comparable position (i.e., a position of equal or
greater organizational level, duties, authority, compensation, title and
status); (ii) a material reduction by the Company of your base compensation
(base salary and target bonus) as in effect immediately prior to such reduction;
(iii) you are requested to relocate (except for office relocations that would
not increase your one way commute by more than 50 miles); or (iv) any other
action or inaction that constitutes a material breach by the Company of this
Agreement, including, without limitation, the failure of the Company to obtain
the assumption of this Agreement pursuant to Section 7; provided, that any such
event shall not constitute Good Reason unless and until you shall have provided
the Company with written notice thereof no later than thirty (30) days following
the initial occurrence of such event and the Company shall have failed to fully
remedy such event within thirty (30) days following receipt of such notice.

(h)“Long Term Incentive Plan” means the Memorial Production Partners GP LLC
Long-Term Incentive Plan, as amended or amended and restated from time to time.

(i)“Qualifying Termination” means your Separation from Service on account of (i)
an involuntary termination by the Company without Cause or (ii) your voluntary
resignation for Good Reason, in either case, within six (6) months prior to, or
twenty-four (24) months following, a Change of Control.

2

--------------------------------------------------------------------------------

 

(j)“Separation from Service” or “Separates from Service” means a termination of
employment with the Company Group that the Company determines is a Separation
from Service in accordance with Section 409A of the Code. 

(k)“Severance Payment” means the payment of severance compensation as provided
in Section 3(a) of this Agreement.

(l)“Specified Employee” means a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time in accordance therewith,
or if none, the default methodology set forth therein.

3. Compensation Upon a Qualifying Termination. If you Separate from Service on
account of a Qualifying Termination, then subject to (x) your signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (which separation agreement and release of claims
will be provided by the Company to you within five (5) days following such
Qualifying Termination and must be executed by you and returned to the Company
within fifty (50) days following such Qualifying Termination) and (y) Section 4:

(a)You will be entitled to a Severance Payment in a lump sum amount equal to
[one and a half times (1.5x)][two times (2x)][two and a half times (2.5x)] your
Annual Compensation, which shall be payable in accordance with subsection (c)
below.

(b)The Company agrees that, in addition to the payment provided under Section
3(a):

(i)all outstanding unvested awards previously granted to you under the Long Term
Incentive Plan shall immediately be 100% vested upon such Separation from
Service;

(ii)to the extent that you timely elect COBRA continuation coverage under the
Company’s group insurance plans, the Company shall reimburse you for the amount
of COBRA continuation premiums (less required co-pay) until the earlier of (x)
twelve (12) months following your Separation from Service and (y) such time as
you are no longer eligible for COBRA continuation coverage;

(iii)the Company will provide you with financial counseling services for twelve
(12) months following your Separation from Service, subject to a maximum benefit
of $30,000.00; and

(iv)the Company will provide you with outplacement counseling services for
twelve (12) months following your Separation from Service, subject to a maximum
value of $30,000.00.

(c)Subject to Section 19(b) below, the Severance Payment under subsection (a)
shall be made in a lump sum on the sixtieth (60th) calendar day following your
Separation from Service, provided that your separation agreement and release of
claims referenced above must be effective and not revocable on the date payment
is to be made in order to receive payments under subsection (a).

3

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything contained herein to the contrary, the Company shall
have no obligation to make any payment or offer any benefits to you under this
Agreement if you Separate from Service other than on account of a Qualifying
Termination. 

4. Parachute Payments. If the Board determines, in its sole discretion, that
Section 280G of the Code applies to any compensation payable to you, then the
provisions of this Section 4 shall apply.  If any payments or benefits to which
you are entitled from the Company, any affiliate, any successor to the Company
or an affiliate, or any trusts established by any of the foregoing by reason of,
or in connection with, any transaction that occurs after the date hereof
(collectively, the “Payments,” which shall include, without limitation, the
vesting of any equity awards or other non-cash benefit or property) are, alone
or in the aggregate, more likely than not, if paid or delivered to you, to be
subject to the tax imposed by Section 4999 of the Code or any successor
provisions to that section, then the Payments (beginning with any Payment to be
paid in cash hereunder), shall be either (a) reduced (but not below zero) so
that the present value of such total Payments received by you will be one dollar
($1.00) less than three times your “base amount” (as defined in Section
280G(b)(3) of the Code) and so that no portion of such Payments received by you
shall be subject to the excise tax imposed by Section 4999 of the Code, or (b)
paid in full, whichever of (a) or (b) produces the better net after tax position
to you (taking into account any applicable excise tax under Section 4999 of the
Code and any other applicable taxes).  The determination as to whether any
Payments are more likely than not to be subject to taxes under Section 4999 of
the Code and as to whether reduction or payment in full of the amount of the
Payments provided hereunder results in the better net after tax position to you
shall be made by the Board and you in good faith.

5. No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in Section 3 hereof by seeking other employment or
otherwise, nor shall the amount of such payment be reduced by reason of
compensation or other income you receive for services rendered after your
Separation from Service from the Company.

6. Exclusive Remedy. In the event of your Separation from Service on account of
a Qualifying Termination, the provisions of Section 3 are intended to be and are
exclusive and in lieu of any other rights or remedies to which you or the
Company may otherwise be entitled (including any contrary provisions in any
employment agreement you may have with the Company), whether at law, tort or
contract, in equity, or under this Agreement.

7. Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and/or the
Partnership, to expressly assume and agree to perform the obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. As used in this
Section 7, Company includes any successor to its business or assets as aforesaid
which executes and delivers this Agreement or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

8. Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) days after deposit with postal authorities transmitted by
United States registered or certified mail,

4

--------------------------------------------------------------------------------

 

return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first or last page of this Agreement, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt. 

9. Amendment or Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless you and the Company agree to such
amendment, modification, waiver or discharge in writing. No amendment,
modification, waiver or discharge of this Agreement shall result in the
accelerated payment of any Severance Payment provided for in Section 3. No
waiver by either party at any time of the breach of, or lack of compliance with,
any conditions or provisions of this Agreement shall be deemed a waiver of the
provisions or conditions hereof.

10.Sole Agreement. This Agreement represents the entire agreement between you
and the Company with respect to the matters set forth herein and supersedes and
replaces any prior agreements in their entirety. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein. No future agreement between you and the Company may
supersede this Agreement, unless it is in writing and specifically makes
reference to this Section 10.

11.Employee’s Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amounts are still payable to you hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designees, to your estate.

12.Funding. This Agreement shall be unfunded. Any payment made under the
Agreement shall be made from the Company’s general assets.

13.Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

14.Headings. All captions and section headings used in this Agreement are for
convenience purposes only and do not form a part of this Agreement.

15.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

17.Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware (with the exception of its
conflict of laws provisions).

5

--------------------------------------------------------------------------------

 

18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument. 

19.Code Section 409A.

(a) General. The Agreement is intended to either comply with, or be exempt from,
the requirements of Code Section 409A.  To the extent that this Agreement is not
exempt from the requirements of Code Section 409A, this Agreement is intended to
comply with the requirements of Code Section 409A and shall be limited,
construed and interpreted in accordance with such intent.  

(b)Separation from Service; Specified Employees; Separate Payments. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a Separation from Service.  If you are deemed on the date of termination
to be a Specified Employee, then to the extent any payment or benefit hereunder
(after taking into account all exclusions applicable thereto under Code Section
409A) is “nonqualified deferred compensation” subject to Section 409A, then such
payment shall be delayed and not be made prior to the earlier of (A) the six
(6)-month anniversary of the date of such Separation from Service and (B) the
date of your death (the “Delay Period”).  All payments delayed pursuant to this
Section 19(b) (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such delay) shall be paid to you in a
single lump sum on the first payroll date on or following the first day
following the expiration of the Delay Period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.  Each payment made under
this Agreement will be treated as a separate payment for purposes of Code
Section 409A and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

 

If the foregoing conforms to your understanding, please indicate your agreement
to the terms hereof by signing where indicated below and returning one copy of
this Agreement to the undersigned.

 

 

[signature page follows]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
set forth above.

 

 

 

MEMORIAL PRODUCTION PARTNERS GP LLC

 

 

 

By:______________________________________

Name:

Title:  

 

 

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

 

 

____________________________

Name:

 

Signature Page to Change of Control Agreement